Per Curiam.

It is the contention of appellant that the order of the commission is unreasonable and should be reversed.
*422The record contains conflicting evidence supporting the contentions of both parties. Ordinarily, this court will not substitute its judgment on questions of fact for that of the commission; It does not appear from an examination of the record that the order of the commission is against the manifest weight of the evidence or is otherwise unlawful or unreasonable. The order is, therefore, affirmed.

Order affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Sherer, JJ., concur.
Sherer, J., of the Second Appellate District, sitting by designation in the place and stead of Gibson, J.